MINISTERIO DE ENERGIA Y MINAS

SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE
CELEBRAN DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR EL VICEMINISTRO DE MINAS, DR. JUAN FELIPE GUILLERMO ISASI CAYO,
AUTORIZADO POR RESOLUCIÓN SUPREMA N 018-2007-EM, DE FECHA 21 DE ABRIL DE
2007, A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL ESTADO"; Y, DE LA OTRA PARTE,
EMPRESA MINERA LOS QUENUALES S.A. CON REGISTRO UNICO DE CONTRIBUYENTE
N* 20332907990, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES
DE LA REPUBLICA DEL PERÚ, INSCRITA EN LA PARTIDA ELECTRÓNICA N” 03006972
DEL LIBRO DE SOCIEDADES ANÓNIMAS DEL REGISTRO DE PERSONAS JURÍDICAS DE
LA SUNARP, ZONA REGISTRAL N” IX, SEDE LIMA, DOMICILIADA EN PASAJE LOS
DELFINES N? 159, PISO 8, URBANIZACIÓN LAS GARDENIAS DISTRITO DE SANTIAGO DE
SURCO, PROVINCIA Y DEPARTAMENTO DE LIMA, A QUIÉN EN ADELANTE SE LE
DENOMINARÁ "EL TITULAR”, DEBIDAMENTE REPRESENTADA POR ROGERIO
FERNÁNDES FERREIRA, DIRECTOR, IDENTIFICADO CON C.E. N 000-100652 Y AUGUSTO
ACKER FLORES, IDENTIFICADO CON D.N.I. N* 07792640, SEGÚN PODERES INSCRITOS
EN EL ASIENTO C 00008 DE LA PARTIDA ELECTRÓNICA N* 03006972 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL DE LIMA Y CALLAO, Y EL ASIENTO
04 DE LA FICHA N* 40354 DEL LIBRO DE PERSONAS JURÍDICAS Y OTRAS PERSONAS
CONTRACTUALES DEL REGISTRO PÚBLICO DE MINERÍA, QUE USTED SEÑOR NOTARIO
SE SERVIRÁ INSERTAR; Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA
DEL PERU, PARA EL EXCLUSIVO FIN DE LA SUB CLÁUSULA 9.2, DEBIDAMENTE
REPRESENTADO POR EL GERENTE GENERAL RENZO ROSSINI MIÑÁN, EL GERENTE DE
OPERACIONES INTERNACIONALES CARLOS BALLÓN AVALOS Y/O GERENTE JURIDICO
MANUEL MONTEAGUDO VALDEZ, SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ
INSERTAR, AL QUE EN ADELANTE SE LE DENOMINARÁ "BANCO CENTRAL", EN LOS
TÉRMINOS Y CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1. CON FECHAS 20 DE JULIO DE 2006, Y 25 DE AGOSTO DE 2006, "EL TITULAR”
INVOCANDO LO DISPUESTO EN LOS ARTÍCULOS 78” Y 79” DEL TEXTO ÚNICO
ORDENADO DE LA LEY GENERAL DE MINERÍA, APROBADO POR DECRETO
SUPREMO N* 014-92-EM, EL QUE EN ADELANTE SE DENOMINARÁ "TEXTO ÚNICO
ORDENADO", PRESENTÓ ANTE EL MINISTERIO DE ENERGÍA Y MINAS LA
SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE CONTRATO SE LE
GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS ARTICULOS 72* y 80% DEL
MISMO CUERPO LEGAL, CON RELACIÓN A LA INVERSIÓN EN LAS CONCESIONES:
ACUMULACIÓN ISCAYCRUZ, CÓDIGO 010000103L; CONCENTRADORA DE
ISCAYCRUZ, CÓDIGO P0100014; Y MINERODUCTO, CÓDIGO T0100014

EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 81% DEL TEXTO ÚNICO
ORDENADO, “EL TITULAR” ADJUNTÓ A SU SOLICITUD EL CORRESPONDIENTE
PROGRAMA DE INVERSIONES CON PLAZO DE EJECUCIÓN.

EL PROGRAMA DE INVERSIÓN DE LA EMPRESA MINERA LOS QUENUALES S.A.
TIENE COMO OBJETO LOGRAR UN INCREMENTO DE PRODUCCIÓN DE 3,500
TM/DÍA A 3,850 TM/DÍA.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: APROBACIÓN DEL PROGRAMA DE INVERSIÓN CON PLAZO DE
EJECUCIÓN

CON FECHA 15 DE NOVIEMBRE DE 2006, MEDIANTE RESOLUCION DIRECTORAL N' 437-
2006-MEM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA APROBÓ EL PROGRAMA DE
INVERSIÓN CON PLAZO DE EJECUCIÓN, DE ACUERDO CON LO ESTABLECIDO POR EL
ARTÍCULO 81” DEL TEXTO ÚNICO ORDENADO.

CLAUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL “PROYECTO DE LA UNIDAD MINERA
ISCAYCRUZ” SE CIRCUNSCRIBE A LOS DERECHOS MINEROS QUE SE DETALLAN EN EL
ANEXO l, CUYAS AREAS SE DETALLAN EN DICHO DOCUMENTO.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR

INCORPORE OTROS DERECHOS MINEROS AL “PROYECTO DE LA UNIDAD MINERA
€ ISCAYCRUZ” , PREVIA APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA.

CLÁUSULA CUARTA : DEL PLAN DE INVERSIONES CON PLAZO DE EJECUCIÓN

4.1. EL PLAN DE INVERSIONES INCLUÍDO EN EL PROGRAMA DE INVERSIONES
REFERIDO EN EL ARTÍCULO 81? DEL TEXTO ÚNICO ORDENADO, COMPRENDE EN
DETALLE LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA
PUESTA EN MARCHA DEL “PROYECTO DE LA UNIDAD MINERA ISCAYCRUZ”; Y,
PRECISA ADEMÁS, EL VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE
ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO Il

4.2. EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES SE INICIA EN EL
MES DE JULIO DE 2006 Y SE EJECUTARÁ DE ACUERDO A UN CRONOGRAMA CON
VENCIMIENTO AL MES DE MARZO DE 2007.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO DE
LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR; SIEMPRE QUE NO SE
AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE TAMBIÉN
QUE EL TITULAR PRESENTE PREVIAMENTE A LA DIRECCIÓN GENERAL DE
MINERÍA LA SOLICITUD DE APROBACIÓN DE TALES MODIFICACIONES Y/O
AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA APROBACIÓN POR PARTE DE
DICHA DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL
PLAN DE INVERSIONES.

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

- PROFUNDIZACIÓN DEL PIQUE - FASE lll
- NUEVO EQUIPAMIENTO E INSTALACIONES DE PLANTA
- AMPLIACIÓN SUB ESTACIÓN UCHUCHACUA Y ESTUDIO DE ALTA TENSIÓN

CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE EL PERIODO DEL CONTRATO UN INCREMENTO DE PRODUCTIVIDAD
DE 3,500 A 3,850 TM/DÍA.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA QUINTA : DEL MONTO DE LA INVERSIÓN DEL PROYECTO Y SU
FINANCIAMIENTO

5.1.LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE U.S.$
4'046,038.00 (CUATRO MILLONES CUARENTA Y SEIS MIL TREINTA Y OCHO Y 00/100
DÓLARES AMERICANOS); POR APORTE PROPIO DE “EL TITULAR”.

5.2.EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30% DEL
REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO, APROBADO
POR DECRETO SUPREMO N* 024-93-EM, QUE EN ADELANTE SE DENOMINARÁ "EL
REGLAMENTO”.

CLÁUSULA SEXTA : DE LA ENTRADA EN OPERACIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN OPERACIÓN, EL NONAGÉSIMO (90)
DÍA DE CULMINADO EL “PROYECTO DE LA UNIDAD MINERA ISCAYCRUZ”.

6.2 LA FECHA DE ENTRADA EN OPERACIÓN, PARA QUE SEA FIJADA COMO TAL,
DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE MINERÍA,
MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE LOS 90 DÍAS
CALENDARIO SIGUIENTES A DICHA FECHA.

CLÁUSULA SÉPTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN DE
INVERSIONES DEL*PROYECTO DE LA UNIDAD MINERA ISCAYCRUZ”, “EL TITULAR”
PRESENTARÁ A LA DIRECCIÓN GENERAL DE MINERÍA LO SIGUIENTE

15h) DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL
MONTO DEFINITIVO Y SU FORMA DE FINANCIAMIENTO

742 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACIÓN,
RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES

718 IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA
COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN LA
DECLARACIÓN.

7.2 LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS 120 DÍAS DE PRESENTADA
Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN PREVISTA EN 7.1.1. 7.1.2. Y
7.1.3, PODRÁ FORMULAR OBSERVACIONES REFERIDAS ÚNICAMENTE A LA
INCLUSIÓN DE INVERSIONES Y GASTOS NO PREVISTOS EN EL PLAN DE
INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE APROBADAS O
REFERIDAS A ERRORES NUMÉRICOS: OBSERVACIONES QUE ADEMÁS DEBERÁN
SER FUNDAMENTADAS. SI ASÍ PROCEDIERA, EL TITULAR TENDRÁ UN PLAZO DE
TREINTA DÍAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL, SE
ABRIRÁ EL PROCEDIMIENTO A PRUEBA POR TREINTA DÍAS ADICIONALES,
VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA, RESOLVERÁ DENTRO DE
LOS SESENTA DÍAS SIGUIENTES, BAJO RESPONSABILIDAD DEL DIRECTOR

3

MINISTERIO DE ENERGIA Y MINAS

GENERAL. DE NO LEVANTARSE LAS OBSERVACIONES EN EL PLAZO INDICADO
QUEDARÁN AUTOMÁTICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE
CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA DÍAS ADICIONALES, EL
CONTRATO QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1. EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR DIEZ (10) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA.

8.2. A SOLICITUD DEL TITULAR, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1” DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN
8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE A MÁS TARDAR
EL 30 DE OCTUBRE DE 2007.

8.3 DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA
DE INVERSIÓN, CON UN MÁXIMO DE UN (1) EJERCICIO, PLAZO QUE SE
DEDUCIRÁ DEL ACORDADO EN EL PUNTO 81. LA SOLICITUD
CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA DIRECCIÓN GENERAL
DE MINERÍA A MÁS TARDAR EL 31 DE AGOSTO DE 2007.

8.4 EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA
CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33" Y 34"
DEL REGLAMENTO, SEGÚN SEA EL CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A “EL TITULAR”, DE CONFORMIDAD CON
LOS ARTÍCULOS 72" Y 80” DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS 14%, 15% Y
22 DEL REGLAMENTO, Y POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
INDICADO EN 8.2, 8.3 y 8.4, LO SIGUIENTE:

9.1. QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80* DEL TEXTO ÚNICO ORDENADO. ES
DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACIÓN
Y VENTA INTERNA POR “EL TITULAR” DE SUS PRODUCTOS MINERALES, NO
PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1. LIMITAR LA FACULTAD DE “EL TITULAR” DE VENDER A CUALQUIER

DESTINO.

9.1.2. SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3. IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4. IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES.

9.2. INTERVIENE EL “BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72" Y 80” DEL TEXTO ÚNICO

MINISTERIO DE ENERGIA Y MINAS

ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE “EL
TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS:

A)

B)

LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, “EL TITULAR” DE
LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS, REPATRIACIÓN DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
REQUIERA Y QUE “EL TITULAR” TENGA DERECHO A GIRAR EN MONEDA
EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR”
ACABA A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN
EL PAÍS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL
PROPORCIONARÁ A “EL TITULAR” LA MONEDA EXTRANJERA, EN LA
MEDIDA EN QUE FUERE NECESARIO.

PARA EL FIN INDICADO, "EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO AL
BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA FINANCIERO,
EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER, EN TODO O
EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN MODAS POR LOS DOS DIAS ÚTILES ULTERIORES A LA FECHA DE
SU EMISIÓN.

ANTES DE LAS 11 A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN
DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO
CENTRAL COMUNICARÁ A "EL TITULAR” EL TIPO DE CAMBIO QUE
UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL QUE REGIRÁ SIEMPRE
QUE “EL TITULAR” HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN
MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR "EL TITULAR” EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA MISMA
LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA LA
CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO
APLICABLE A LAS OPERACIONES DE CONVERSIÓN, ENTENDIÉNDOSE QUE
DEBERÁ OTORGARSE EL MEJOR TIPO DE CAMBIO PARA OPERACIONES DE

MINISTERIO DE ENERGIA Y MINAS

COMERCIO EXTERIOR, SI EXISTIERA ALGÚN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

9.2.1. DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL
ARTÍCULO 15" DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA, “EL
TITULAR” PROPORCIONARÁ AL BANCO CENTRAL LA INFORMACIÓN
ESTADÍSTICA QUE ÉSTE LE SOLICITE.

9.2.2. "EL TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE,
CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN
MATERIA DE CAMBIO O A NORMAS CAMBIARIAS, QUE SE EMITA DURANTE
LA VIGENCIA DEL CONTRATO, INCLUYENDO LOS DISPOSITIVOS Y LAS
NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN
LA PRESENTE SUB-CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER
GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE LAS
GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, “EL TITULAR”
PODRÁ, RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ A
ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA IGUALMENTE QUE EL RETORNO POR “EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-CLÁUSULA
9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O A LAS DEMÁS
GARANTÍAS, NI GENERA PARA “EL TITULAR” DERECHOS U OBLIGACIONES
ADICIONALES.

LA DECISIÓN DE "EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASI COMO LA DE RETOMAR LA GARANTÍA QUE
OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR ESCRITO AL
BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRÁN EFECTO.

Ze

GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS ESTABLECIDOS EN
LOS INCISOS A) Y E) DEL ARTÍCULO 80” DEL TEXTO ÚNICO ORDENADO Y EN EL
REGLAMENTO, ASI COMO EN LAS LEYES N” 27341, N” 27343 Y N” 27909 QUE
REGULAN LOS CONTRATOS DE ESTABILIDAD TRIBUTARIA, SIN QUE LAS
MODIFICACIONES Y NUEVAS NORMAS QUE SE DICTEN A PARTIR DEL DÍA
SIGUIENTE DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN
FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA DE
ESTABILIDAD TRIBUTARIA, COMPRENDE EL SIGUIENTE RÉGIMEN

9.3.1. EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN Y
LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS
DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL
ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTÍCULO 11” DEL REGLAMENTO.

9.3.2. LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

9.3.3. LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.
MINISTERIO DE ENERGIA Y MINAS

9.3.4. LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

9.3.5. LA OPCIÓN DE RENUNCIA TOTAL DEL REGIMEN DE ESTABILIDAD
TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO, ES POR UNA
SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL
RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
INCISO 2.1. DEL ARTÍCULO 2 DE LA LEY N* 27343 Y EL ARTÍCULO 88* DEL
TEXTO UNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3" DE LA
LEY N* 27343.

9.3.6. LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO
SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y
CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ
ÚNICAMENTE SU NATURALEZA TRASLADABLE.

9.3.7. SE INCLUYEN LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL RÉGIMEN APLICABLE A LAS EXPORTACIONES.

9.3.8. TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS BENEFICIOS
TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y REGÍMENES
ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL PLAZO Y
CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL VIGENTE A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

9.4. QUEEN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO
A) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO, SE COMPRENDE LO
SIGUIENTE:

9.4.1. EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $ 3.00
(TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA, Y EL DE LA
CONCESIÓN DE BENEFICIO EL NÚMERO DE UIT QUE CORRESPONDA
SEGÚN EL ARTÍCULO 46” DEL TEXTO ÚNICO ORDENADO, Y
RESOLUCIÓN DIRECTORAL N” 185-97-EM/DGM; EL DE LA CONCESIÓN DE
TRANSPORTE MINERO 0.003% DE UIT POR METRO LINEAL DE LABOR
PROYECTADA.

9.4.2. LA REGALÍA MINERA, CONFORME A LA LEY N” 28258, MODIFICADA POR
LA LEY N” 28323, SU REGLAMENTO, APROBADO POR DECRETO
SUPREMO N* 157-2004-EF Y SUS MEDIDAS COMPLEMENTARIAS,
APROBADAS POR DECRETO SUPREMO N* 018-2005-EF.

9.4.3. LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES DE
APLICACION A LO ESTABLECIDO EN LAS SUBCLÁUSULAS 9.3 Y 9.4 SON LAS
SIGUIENTES:

PARA 9.3.1:

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA APROBADO
POR DECRETO SUPREMO N” 179-2004-EF, TAL Y COMO HA SIDO MODIFICADA A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO !Il DEL TÍTULO NOVENO DEL
TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE MINERÍA, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS
E) Y F) DEL ARTICULO 72” DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1* DE LA
LEY N* 27343 Y LA LEY N* 27909

EN LOS CASOS EN QUE “EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA, LE
RESULTARÁ DE APLICACIÓN EL REGIMEN DEL IMPUESTO A LA RENTA, CUYA
ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA SUBCLÁUSULA 9.3

MINISTERIO DE ENERGIA Y MINAS

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO
LEGISLATIVO N* 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A QUE SE
REFIERE EL ARTÍCULO 1.1 DE LA LEY N* 27343, QUE SE APLICARÁN SOBRE LA TASA
DEL IMPUESTO A LA RENTA A QUE SE REFIERE EL PRIMER PÁRRAFO DEL ARTÍCULO
55” DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO A LA RENTA, APROBADO
POR DECRETO SUPREMO N? 179-2004-EF Y MODIFICATORIAS. DE SER EL CASO,
SERÁN TAMBIÉN DE APLICACIÓN LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL
ARTÍCULO 55” DE LA LEY DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ
UNA TASA ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REFIERE EL INCISO G)
DEL ARTÍCULO 24” A ES DECIR TODA SUMA O ENTREGA EN ESPECIE QUE RESULTE
RENTA GRAVABLE DE LA TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA
DISPOSICIÓN INDIRECTA DE DICHA RENTA NO SUSCEPTIBLE DE POSTERIOR
CONTROL TRIBUTARIO, INCLUYENDO LAS SUMAS CARGADAS A GASTOS E INGRESOS
NO DECLARADOS.

PARA 9.3.2:

EL INCISO C) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO SEGÚN EL ARTÍCULO
6” DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE
LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL
CONSUMO, APROBADO POR DECRETO SUPREMO N” 055-99-EF, ASÍ COMO LOS
CAPÍTULOS V Y VI DEL TÍTULO V DEL DECRETO LEGISLATIVO N* 809, LEY GENERAL DE
ADUANAS, CONFORME A SU TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO
SUPREMO N” 129-2004-EF; Y EL ARTÍCULO 1* DE LA LEY N? 27343.

PARA 9.3.3:

EL ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS PERTINENTES DEL
DECRETO LEGISLATIVO N* 776, LEY DE TRIBUTACIÓN MUNICIPAL, CONFORME A SU
TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 156-2004-EF.

PARA 9.3.4:

DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N” 129-2004-EF, TAL COMO
HAN SIDO MODIFICADOS A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.
LOS DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN EL DECRETO
SUPREMO N* 100-93-EF, EL DECRETO SUPREMO N* 035-97-EF, DECRETO SUPREMO N*
073-2001-EF, DECRETO SUPREMO N* 103-2001-EF, EL DECRETO SUPREMO N” 165-2001-
EF, EL DECRETO SUPREMO N* 047-2002-EF, EL DECRETO SUPREMO N” 063-2002-EF, EL
DECRETO SUPREMO N* 135-2002-EF, EL DECRETO SUPREMO N* 017-2007-EF, EL
DECRETO SUPREMO N” 193-2003-EF, EL DECRETO SUPREMO N” 031-2004-EF, EL
DECRETO SUPREMO N* 192-2004-EF Y EL ARTÍCULO 1” DE LA LEY N* 27343 Y SUS
CORRESPONDIENTES MODIFICATORIAS, SIENDO APLICABLES EN TODO CASO LAS
TASAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO.

PARA 9.3.6 Y 9.3.8:
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N” 27343, RESPECTIVAMENTE.

PARA 9.3.7:

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO APROBADO POR
DECRETO SUPREMO N” 055-99-EF, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS CAPÍTULOS lll, V Y VI DEL TÍTULO V DEL
DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 129-2004-EF; Y EL
LITERAL C) DEL ARTÍCULO 1.1 DE LA LEY N? 27343.

PARA 9.4.1:

MINISTERIO DE ENERGIA Y MINAS

EL ARTÍCULO 39” DEL TEXTO ÚNICO ORDENADO Y SUS MODIFICATORIAS VIGENTES A
LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

PARA 9.4.2:

LA LEY N” 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N” 28323, SU
REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 157-2004-EF, ASÍ COMO SUS
MEDIDAS COMPLEMENTARIAS, APROBADAS POR DECRETO SUPREMO N? 018-2005-EF,
INCLUIDA LA LEY QUE AUTORIZA A LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA - SUNAT LA APLICACIÓN DE NORMAS QUE FACILITEN LA
ADMINISTRACIÓN DE REGALÍAS MINERAS, LEY N* 28969.

PARA 9.4.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 72” Y EL INCISO F) DEL ARTÍCULO 80* DEL
TEXTO ÚNICO ORDENADO.

ASIMISMO, EL ESTADO OTORGA A “EL TITULAR” LAS SIGUIENTES GARANTÍAS
CONTENIDAS EN LOS INCISOS H), E I) DEL ARTÍCULO 72* Y C) DEL ARTÍCULO 80% DEL
TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A REGULACIÓN,
TIPO DE CAMBIO U OTRAS MEDIDAS DE POLITICA ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS FINANCIEROS Y
LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA CAMBIARIA EN
GENERAL.

CLÁUSULA DECIMA : DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

10.1. QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACION A “EL
TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE,
DESNATURALICE LAS GARANTIAS PREVISTAS EN LA CLAÚSULA NOVENA,
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE APLICACIÓN
LO PREVISTO EN EL ARTICULO 87* DEL TEXTO ÚNICO ORDENADO, O SI “EL
TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO POR EL ARTÍCULO 88" DEL.
MISMO CUERPO LEGAL CUYO TEXTO HA SIDO SUSTITUIDO POR EL ARTÍCULO
3” DE LA LEY N* 27343.

10.2. QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN U OBLIGACIÓN
QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS, PRÉSTAMOS FORZOSOS O
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PÚBLICOS.

CLÁUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES
ho PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE

CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ A
“EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES, DERECHOS
DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMAS FACILIDADES,
SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS SEÑALADOS EN LA LEY.

9

MINISTERIO DE ENERGIA Y MINAS

ASIMISMO LE OTORGARÁ TODOS LOS DERECHOS PREVISTOS EN EL ARTÍCULO
37" DEL TEXTO ÚNICO ORDENADO.

11.2. "EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL “PROYECTO DE _LA UNIDAD MINERA ISCAYCRUZ”, PREVIA
AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA, DEBIENDO PONER EN
SU CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS U
OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRÁ
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER
OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ EXTENDIDO POR EL
TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS DURANTE LOS CUALES "EL
TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O HAYA DEMORADO SUS
OBLIGACIONES CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES
ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS REFERENCIAS A
LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y
OTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN
REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DE “EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO PARA
EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS DISPOSICIONES
QUE SE DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS NO SE OPONGAN
ALAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO.

LÁ ECIM: RTA: D INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE
LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE
ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A
UN ACUERDO RESPECTO A DICHA MODIFICACIÓN.

CLÁUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y
:XPRESO DEL ESTADO.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA DECIMO SEXTA : DE LA RESOLUCIÓN DEL CONTRATO
CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1. EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAÚSULAS DÉCIMO CUARTA Y
DÉCIMO QUINTA.

16.2. EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL PROGRAMA DE INVERSIONES EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES JURADAS
AL TÉRMINO DE LAS OBRAS.

16.3. SI "EL TITULAR” NO LEVANTARÁ LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2

16.4. SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL RÉGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE
CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89* DEL TEXTO ÚNICO
ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL CONTRATO.

CLAUSULA DECIMO SÉPTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU SUSCRIPCIÓN
POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA PÚBLICA Y DE SU
INSCRIPCIÓN EN EL REGISTRO DE DERECHOS MINEROS CORRESPONDIENTE DE LA
OFICINA REGISTRAL RESPECTIVA.

CLÁUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, “EL TITULAR” SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO CAMBIO
DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE
LA GRAN LIMA, DE MODO QUE SE REPUTARÁN VÁLIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECIÓN GENERAL
DE MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

CLÁUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DE “EL TITULAR”, INCLUYENDO UN JUEGO

MINISTERIO DE ENERGIA Y MINAS

DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERÍA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS

PARTES PERTINENTES AL REGISTRO DE DERECHOS MINEROS DE LA OFICINA
REGISTRAL RESPECTIVA, PARA SU CORRESPONDIENTE INSCRIPCIÓN.

ima, 21 SEL. 2007

EMPRESA MINE] QUENVALESS.A.

FERNANDES
(As Presidente Ejecutivo

Director

enzo Rossini Miñán
Gerente General
ANEXO 3

DERECHOS MINEROS DE LA EMPRESA MINERA LOS QUENUALES S.A.
UNIDAD MINERA ISCAYCRUZ

Proyecto Unidad Minera Iscaycruz
Departamento Lima
Provincia Oyon
Distrito Oyon

/ACUMULACIÓN ISCAYCRUZ É 010000103L
ICCONCENTRADORA DE ISCAYCRUZ Á P0100014
MINERODUCTO TO100014

Vice - Presidente Ejecutivo

E

AUGUSTO ACKER
Director

ANEXO 2

EMPRESA MINERA LOS QUENUALES S.A.

(EXOGÉRIO FERNANDES
Vice - Presidente Ejecute

EMPRE

AUQUSTO ACKER
Director

EVALUACIÓN ECONÓMICA
(EN US$)
DESCRIPCION 2007 2008 2009 [2010 2011 2012
PRODUCCION (Anexos 2 y 3)
Producción mineral cabeza (t) 123,550] 123,550] 123,550] 123,550] 123,550] 52,950]
[Concentrado Zn (1) 28,628| 28,533] 28,298 28,088 26,846 8,843
[Concentrado Pb (Y, 1,219] 1,492 1,766] 1,205] 1,044 477|
Ingreso US$ mineral 90.57 91.03] 91.22 89,13 83.90] 60.85]
INGRESOS (US$)
Conc. Zn (Anexo 4) 10,825,746| 10,786,324] 10,691,128] 10,601,859] 10,054,152] 3,079,625
Conc. Pb (Anexo 4) 364,419] 460,600] 579,532] 410,209| 312,182 142,558
[Ventas Concentrados 11,190,165 11,246,923|  11,270,660|  11,012,067| 10,366,334) 3,222,183
EGRESOS
Mina 1,352,873] 1,352,873  1,352873|  1,52873| 1,352,873 579,803]
Concentradora 877,205] 877,205| 877,205| 877,205| 877,205| 375,945|
Mantenimiento 296,520] 296,520| 296,520] 296,520] 296,520] 127,080]
Indirectos 518,910] 518,910| 518,910| 518,910] 518,910] 222,390]
Costo de Ventas 3,045,508] 3,045,508| 3,045,508] 3,045,508  3,045,508| 1,305,218
Margen Bruto 8,144,657| — 8,201,416| 8,225,153]  7,966,560|  7,320,826| 1,916,966
[Gastos de Venta 331,050] 331,050] 331,050] 331,050] 331,050] 141,879|
[Gastos Grales y Administrativos 493,907| 493,907| 493,907| 493,907| 493,907] 211,674]
Depreciacion y Amortización 943,804 943,804] 943,804 908,384] 908,384
[Gastos corto plazo 132,276] 132,276] 132,276] 132,276] 132,276| 56,690]
[Otros Ingresos (Gastos) 105,698] 105,698] 105,698] 105,698] 105,698] 45,299]
2,006,736| 2,006,736]  1,971,316|  1,971,316| 455,542
Margen Operativo 6,137,922] 6,218,417] — 5,995,244 — 5,349,511] 1,461,424
Participación Utilidades (8%) 491,034] 497,473] 479,620] 427,961 116,914]
Utilidad Antes Impuesto 5,646,888] 5,720,944] — 5,515/625| 4,921,550] 1,344,510
Impuesto a la Renta (32%) 1,964,135] 1,989,894] — 1918,478| — 1,711,843] 467,656
Utilidad Neta 3,682,753] 3,731,050| — 3,597,147|  3,209,707| 876,854]
Inversión Estabilidad Tributaria (US$)
(+) Depreciacion y Amortización 943,804] 908,384] 908,384| o]
9 HELLO DE FONDOS 876,854]
Tasa descuento 15.0%
VAN 10,067,390
TIR 111.5%

Z1E'e0€
220'066
v69'6zy
Lee 6ZL
1000'092
|[000'28
18499
1.9909

1000'06b

1010'601
16061

1000'LeZ
6L0'0ZE'Z
LE9 SEL
LE9'9EL

ZLe Est

ZLe'esL

1000'029

010'6€

0L0'659

1996'ES

199629

100008)

1000081

1000'0ZZ

10106

0L0'6ZZ

op) onynoelz ajuapisalg - Som
BIO o1snonW S3ONYN34 O/83D9Y

1000'Sy

1000'Sp

1000022.

1000"0€

1000'05Z

(ssn ep seu uo)
(800z ep esquiejorp Á oJ1nf enua opipuesduo9 opotag)

ZNYIAVISI VSJNIN OVOINN NOISUJANI 30 VAVUDOYA
LOX3NV

PnO9eUanUoN U9IOeIS3 ANS - AM 8E) JOPEULJOJSUBA ap UQIDeIeIsul

ZNUIÁROS|-ENIDRYINYI] 1 2 | VOISILUSURA) L9UI] OIPNISZ|
UQISUSL EY Y O/PNISZ Á en9eyanyon U9/9es3 qns uo1oe1iduy
EpIpuoos3 e19nejoy - y “ON SNDIA J9p LOIDoNIISUOO|

u9peJejsu| e uQIoIsImbpy - 00» dH BJOpeoueyo|

LIO - e19uanoasy ely epuesez|

OLepun9as Opeoueyo esed eLoJeJg/A BPueJez ap uoIIsInbpy|
eyueld ap uoreniduy AAWNANLNO SEPIao ep ooueg Bujsea”|
MO 000» JaMO|8 OASNN|

UZ 9p SOPeJuaQuos BIed “Pp .04 Op JOpesadse oneny

SOMPE9Y SP PJUEIA e, esed eB1eoeJuoJy

ses0peylodsues] sefey se ep oJuejuesofau Á ¡eamonase ojpms3
"soAoea, esed sanbue) aq 'bpe Á sonnoeas esed seoniersued sequoq ap u9/oIsinbpy/|
“Sequioq ep uOI9eoo¡o0 Á UOIDeJOY Sp sepieo ap oyuawesou|

VLNVld SINOIOVIVLSNI 3 OLN3IWVdINDA OAINN|

OJU3g edu] BUIN “ese [11 - SNDIH LOIDEZIPUNJOIA
'VNIAN 30 3NDIA NOIDVZIONNIO YA

